Citation Nr: 0022914	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for peripheral vascular 
disease, claimed as due to the use of tobacco products.  

2. Entitlement to service connection for a skin disorder.  

3. Entitlement to a compensable rating for residuals of a 
fracture of the left middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
January 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1998 rating 
decision, in which the RO denied the veteran's claim for 
service connection for peripheral vascular disease, claimed 
as due to the use of tobacco products.  The veteran filed an 
NOD in September 1999, and the RO issued a supplemental 
statement of the case (SSOC) that same month.  The veteran 
filed a substantive appeal in October 1999.  

The Board notes that the issues with respect to residuals of 
a fracture of the left middle finger and a skin disorder will 
be discussed in the Remand section of this decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. No medical opinion of record has related the veteran's 
peripheral vascular disease to military service, either on 
a direct basis or as secondary to the use of tobacco 
products.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for peripheral vascular disease, either on 
a direct basis or as secondary to the use of tobacco 
products.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an induction medical examination, there were no 
complaints or clinical findings with respect to peripheral 
vascular disease, a skin rash, or fractures of any fingers.  
In March 1966, the veteran suffered a rotary injury of the 
long finger of the left hand, with deviation of the finger 
radially.  Three attempts at closed reduction gave 
satisfactory correction, and a cast was applied.  The 
deformity recurred, and the veteran underwent an open 
reduction and internal fixation of a fracture of the third 
middle finger in April 1966.  The final diagnosis was 
malunion of a fracture of the neck of the third metacarpal.  
Thereafter, in August 1966, the veteran was treated for a 
rash on both of his feet.  The rash was described as 
macerated lesions on the soles of the feet, and was reported 
as "not unlike L.P."  During a separation medical 
examination in December 1966, there were no complaints or 
findings with respect to peripheral vascular disease, a skin 
disorder, or residuals of a fracture of the left middle 
finger.  

In March 1967, the veteran filed claims, inter alia, for 
service connection for a skin disorder and residuals of a 
fracture of the left hand.  He was scheduled for a VA medical 
examination that month, but failed to report.  In April 1967, 
the veteran received a letter from the RO notifying him that 
his failure to report for his medical examination had 
resulted in his claims for compensation being denied.  Later 
that month, in a rating decision (Memorandum Rating for 
Hospital or Treatment Purposes Only), the RO denied the 
veteran's claim for a skin disorder.  

Subsequently, in January 1997, the veteran submitted to the 
RO a VA Form 21-526 (Veteran's Application for Compensation 
or Pension), in which he filed claims for service connection 
for vascular problems and a skin rash.  In his application, 
he reported having received treatment for his skin rash at 
the VA Medical Center (VAMC) in Syracuse, in 1967, within six 
months of his separation from service.  

In March 1997, the RO received VAMC Syracuse medical records, 
dated from July 1992 to January 1996.  In particular, these 
records reflected the veteran's treatment for peripheral 
vascular disease and alcohol addiction.  

Also in March 1997, the veteran was medically examined for VA 
purposes.  He reported having used tobacco for the past 25 
years, and having abstained from alcohol five years 
previously.  The veteran indicated that, around the time he 
was serving in Vietnam, he developed a skin rash that 
affected his chest, back, and upper arms.  He described the 
rash as hyper- and hypopigmented blotches that were 
especially visible in the summer, causing him not to want to 
take his shirt off.  He reported having dry skin, which he 
treated with Eucerin lotion.  He indicated that, in 1993, he 
began to suffer from calf soreness, which progressed to the 
point that he underwent bilateral femoral artery bypasses.  
However, he reported that he still suffered from vascular 
complaints, and doctors could find no reason for the cramping 
pain and numbness he had been experiencing.  In addition, the 
veteran had been advised to quit smoking but, to date, had 
not done so.  

On clinical evaluation, the veteran had full active range of 
motion of his wrists, and excellent grip strength.  There 
were no motor or sensory deficits noted.  He had an area in 
his lower extremities where the skin was scaling, and his 
skin was also noted to be quite thin in places, with 
decreased turgor.  The examiner's impression was status post 
bilateral femoral artery bypass secondary to atherosclerosis 
of the extremities with resultant scarring; history of tinea 
versicolor; history of dermatitis, currently very mild; 
history of bronchial problems; history of anxiety, 
depression, and alcohol abuse; and onychomycosis.  

In an April 1997 rating action, the RO denied the veteran's 
claim for a skin rash, and granted service connection for 
residuals of a fracture of the left middle finger.  In April 
1998, the veteran filed an NOD in which he noted that he 
suffered from a chronic rash on his entire upper body, as 
well as his feet.  He reported that the rash had begun in 
Vietnam and had existed since that time.  The veteran also 
contended that the rash on his feet had been the first 
symptom of his peripheral vascular disease.  Furthermore, he 
contended that he had begun to smoke in service, and that his 
VA doctor believed that smoking had caused his peripheral 
vascular disease.  

In June 1998, the RO sent the veteran a letter, notifying him 
of what he needed to submit to well ground a claim for 
benefits based on tobacco use.  In particular, the letter 
noted that there needed to be a medical statement from a 
qualified doctor of the veteran's nicotine dependence in 
service.  

In August 1998, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals), in which he contended 
that he was experiencing pain in his left middle finger and 
that the finger restricted his use of the hand to some 
degree.  The veteran also noted that he had been treated at 
the Syracuse VAMC in the 1960's by a Dr. Stone, who 
reportedly told the veteran that there was nothing that could 
be done for his skin disorder.  

Thereafter, in September 1998, the veteran was denied service 
connection for peripheral vascular disease, claimed as due to 
the use of tobacco products.  

In August 1999, the veteran submitted a statement in support 
of his claim, along with statements from family members and a 
friend.  In particular, the veteran reported that he was 
first diagnosed with severe peripheral vascular disease in 
1995, and was awarded Social Security disability benefits 
that same year.  He asserted that the peripheral vascular 
disease was the result of a tobacco addiction, and that VA 
doctors who had treated his vascular disease supported this 
conclusion.  He also noted that several VA vascular surgeons 
had claimed that the disease was found in smokers or 
diabetics.  Furthermore, the veteran noted that he had begun 
to smoke and became addicted to cigarettes in service, that 
cigarettes were provided to the soldiers with there rations, 
and that when he was discharged from service he smoked more 
than a pack-and-a-half a day.  

In addition to the veteran's statement, the RO also received 
statements from the veteran's wife, his brother, and a 
friend.  These statements were essentially to the effect that 
the veteran had not been smoking prior to service, that when 
he separated from service he was a heavy smoker, and that he 
currently was unable to beat his smoking habit.  

II.  Analysis

With regard to this aspect of the veteran's appeal, the 
threshold question to be answered is whether he has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, 
the claim must fail, and there is no further duty to assist 
in its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This requirement has been reaffirmed 
by the United States Court of Appeals for the Federal Circuit 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  That decision upheld the earlier decision of 
the United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A review of the evidence of record reflects that the veteran 
was not treated for peripheral vascular disease in service.  
In 1995, some 28 years following his release from active 
duty, he was diagnosed with the disease.  He has not 
submitted any competent medical evidence linking his 
peripheral vascular disease to active service and, therefore, 
he has failed to submit a well-grounded claim for service 
connection for peripheral vascular disease on a direct basis.  
See Caluza, supra.

The veteran has additionally contended that his peripheral 
vascular disease is related to the use of tobacco products, 
to which he claims he became addicted while in service.  With 
regard to this theory of the veteran's appeal, the Board 
notes that the United States Congress has passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131, inserting language to prohibit 
the payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 
38 U.S.C.A. §§ 1110 and 1131, section 9014 instead created a 
new 38 U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. 
§§ 1112, 1116.  See 38 U.S.C.A. § 1103(b).  By its terms, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits, or veterans and survivors who filed 
claims on or before June 9, 1998.

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the veteran filed his claim 
for service connection for peripheral vascular disease, on 
the basis of the use of tobacco products, in April 1998.  

The Board is cognizant that, in VAOPGCPREC 2-93 (Jan. 13, 
1993), the VA General Counsel held, in particular, that:  (1) 
a determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.  

Thereafter, in VAOPGCPREC 19-97 (May 13, 1997), the VA 
General Counsel noted that the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
determination of whether a veteran is dependent upon nicotine 
is a medical issue.  If it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, it must be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  A supervening cause of the 
disability or death would sever the causal connection to the 
onset of the nicotine dependence in service.  Post-service 
exposures to environmental or occupational toxins other than 
tobacco products may also be found, under the facts of 
particular cases, to constitute supervening causes of the 
disability or death, so as to preclude findings of service 
connection. 

In reviewing the evidence of record, we note that, according 
to the veteran, he first began smoking while in service.  
Statements from family members and a friend document that the 
veteran did not smoke prior to service, but that following 
his separation he was a heavy smoker.  The veteran has 
contended that he became addicted to nicotine in service, and 
that this resulted in his developing peripheral vascular 
disease.  

We note that, while the veteran claims that VA doctors 
believe his peripheral vascular disease is the result of his 
smoking, the record does not reflect evidence of an 
etiological relationship between his peripheral vascular 
disease and in-service smoking.  See Caluza and Grottveit, 
both supra; 38 C.F.R. § 3.303(d).  See also Davis v. West, 13 
Vet.App. 178, 183 (1999), wherein the Court's opinion states:

Congress has provided several methods of assisting 
certain veterans in overcoming difficult 
evidentiary burdens in relation to exposure to 
harmful substances in service.  See, e.g., 
38 U.S.C. § 1112(c) (relating to radiation 
exposure); 38 U.S.C. § 1116 (relating to exposure 
to certain herbicides). . . .  [A]s to carcinogens 
ingested by cigarette smoking, no such provision 
exists; therefore, it is the claimant's burden to 
submit medical evidence of a plausible nexus 
between in-service smoking and a subsequent 
diagnosis of lung cancer.

However, even accepting the veteran's assertion that VA 
doctors believe his peripheral vascular disease is the result 
of his smoking, the Board finds that the veteran has not 
submitted a well-grounded claim for secondary service 
connection for peripheral vascular disease as a result of 
smoking, due to nicotine addiction, because the veteran was 
never diagnosed with having incurred nicotine addiction in 
service.  See Caluza and Grottveit, both supra.  Although a 
medical professional might render such an opinion, based upon 
past medical history, there is no such medical evidence in 
the record on appeal.  See Davis v. West, supra, in which the 
Court held that, while the appellant argued that nicotine 
dependence could be demonstrated based upon the veteran's 
long history of smoking, the question of nicotine dependence 
is a medical issue that needs to be answered by a medical 
opinion or diagnosis.  

Thus, we find, in view of the absence of a statutory 
presumption as to cigarette smoking, and the lack of any 
competent medical evidence relating the veteran's peripheral 
vascular disease to smoking or indicating that he became 
addicted to nicotine in service, that the veteran's claim for 
service connection for peripheral vascular disease, on the 
basis that peripheral vascular disease was caused by smoking 
and/or nicotine addiction, is not well grounded.  That type 
of allegation requires professional medical support.

We recognize the veteran's sincere belief that his peripheral 
vascular disease is related in some way to his smoking in 
service.  As noted above, evidentiary assertions by a 
claimant are accepted as true for purposes of determining 
whether a claim is well grounded, but an exception to that 
rule is where the evidentiary assertion is beyond the 
competence of the person making it.  In this case, the 
veteran has related his peripheral vascular disease to his 
smoking habit, both in and after service.  He asserts that he 
developed a nicotine addiction as a result of smoking during 
active duty.  The veteran, however, has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
his smoking and a nicotine addiction in service, or to 
scientifically link this to the development of his peripheral 
vascular disease.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown,supra.

Therefore, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet.App. 546, 553 (1996).  

In addition, the Board is aware of the veteran's request that 
a medical opinion be sought as to whether his peripheral 
vascular disease is due to smoking.  We note that the duty to 
assist is predicated upon the submission of a well-grounded 
claim.  Both the Court of Appeals for Veterans Claims and the 
Court of Appeals for the Federal Circuit have held that 38 
U.S.C.A. § 5107(a) requires that, if a well-grounded or 
plausible claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development.  
See Morton, supra (noting that the Federal Circuit, in Epps 
v. Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").

In this instance, as noted above, the veteran has failed to 
provide medical evidence that he developed a nicotine 
addiction in service which subsequently led to his developing 
peripheral vascular disease.  Thus, he has not submitted a 
well-grounded claim.  Therefore, there is no required duty on 
the part of VA to assist in the claim's development, even 
though the RO, in a June 1998 letter to the veteran, did 
notify him of what he needed to submit in order to well 
ground his claim.  

Furthermore, the veteran reported that he was, since 1995, 
receiving Social Security disability benefits associated with 
his peripheral vascular disease.  We are cognizant that 
Social Security disability benefits are granted based upon 
present disability, without regard to whether the disability 
was incurred in military service.  Moreover, the Court of 
Appeals for Veterans Claims has never held that VA must, in 
knee-jerk fashion, obtain records of Social Security 
determinations in every case.  As the Court has stated in 
this regard, "[p]art of the Secretary's obligation is to 
review a complete record."  Baker v. West, 11 Vet.App. 163, 
169 (1998).  We note that, in this case, neither the veteran 
nor his representative has contended that records pertaining 
to his reported grant of Social Security benefits would 
contain additional medical evidence that might be relevant 
and probative to his claim.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for service connection for peripheral vascular disease, 
either on a direct basis or secondary to the use of tobacco 
products, regardless of the fact that he currently is not 
shown to be suffering from a disability that may be service-
connected.  Such evidence would need to show, through 
competent medical evidence, a current disability, and that 
such disability, "resulted from a disease or injury which 
was incurred in or aggravated by service."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet.App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for peripheral vascular disease must be denied.  
See Epps v. Gober, supra.

ORDER

Service connection for peripheral vascular disease, either on 
a direct basis or on the basis of the use of tobacco products 
in service, is denied.  

REMAND

With respect to the issue for a skin disorder, as noted in 
the Factual Basis, supra, the veteran has contended that he 
suffered from a skin disorder in service, and was treated at 
the VAMC in Syracuse immediately following service.  He has 
also contended that, since that time, he has continued to 
suffer with a skin disorder.  As noted above, on VA 
examination in March 1997, the veteran complained of hypo- 
and hypopigmented blotches, especially visible during the 
summer.  On clinical evaluation, he was noted to have scaling 
regions of skin in the lower extremities, and his skin 
appeared quite thin in places, with a decreased turgor.  

The Board notes that VA has a duty to assist the veteran in 
the development of facts pertinent to his claim, which is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  This duty 
to assist involves obtaining relevant medical reports and 
examinations, where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 
Vet.App. 461 (1992); Roberts v. Derwinski, 2 Vet.App. 387 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  However, this requirement to provide 
assistance shall not be construed as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence.  See 38 C.F.R. § 3.159 (1999).  

However, if the claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  38 U.S.C.A. § 5103(a) 
(West 1991).  An application is incomplete if VA is put on 
notice of the likely existence of competent medical evidence 
that would, if true, be relevant to, indeed, necessary for, a 
full and fair adjudication of an appellant's claim.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).

As noted above, the veteran has contended that he suffered 
from a skin disorder in service and has continued to suffer 
from that same disorder after service.  He reported being 
treated for a skin disorder at the Syracuse VAMC within the 
first six months of his separation from service, sometime in 
1966 or 1967.  The claims file does not reflect that the RO 
has attempted to acquire these particular VA medical records.  
We thus find that it appears that additional medical records 
may exist which may support the veteran's claim.  The Board 
is of the opinion that this evidence, if it does in fact 
exist, would be relevant and necessary for a full and fair 
adjudication of the claim.  Therefore, under the 
circumstances of this case, we are of the opinion that the RO 
has been put on notice that relevant evidence exists, or 
could be obtained, which, if true, could make the appellant's 
claim "plausible"; and that the RO failed to assist the 
veteran pursuant to the provisions of 38 U.S.C.A. § 5103(a).  
Robinette, 8 Vet.App. at 80.  Thus, a remand is in order to 
obtain those VAMC Syracuse treatment records identified by 
the veteran, if they do in fact exist.  

With respect to the issue of residuals of a fracture of the 
left middle finger, the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected disability of the left middle finger is 
more severe than previously evaluated.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

As noted above, the RO service connected the veteran for 
residuals of a fracture of the left middle finger in April 
1997, finding the disability noncompensable, effective from 
January 1997.  The veteran filed an NOD and subsequently 
perfected an appeal with respect to the RO's decision.  

We note that the veteran is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5226, "Middle finger, 
ankylosis of", for his residuals of a fracture of the left 
middle finger.  Under DC 5226, a 10 percent disability rating 
is warranted for favorable or unfavorable ankylosis.  This is 
the highest rating under this Code. Because the severity of 
the veteran's residuals of a fracture of the left middle 
finger is evaluated in part by reference to limitation of 
motion, the examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain on use or due to flare-ups.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45; Spurgeon 
v. Brown, 10 Vet.App. 194, 196 (1997). 

During the March 1997 VA examination, no complaints were 
noted to have been made by the veteran with respect to his 
left middle finger, and he was found to have normal grip 
strength in the left hand.  Since that time, the veteran has 
complained of pain in his left middle finger as well as a 
loss, to a certain degree, of function in his left hand.  
Thus, given the lack of any clinical assessment of the 
veteran's left middle finger on VA examination, as well as 
his present complaints, as noted above, plus the need for 
consideration of the criteria emphasized in DeLuca, supra, 
the Board believes the veteran should undergo an additional 
medical examination to better assess his current level of 
disability with respect to his left middle finger.  See Arms 
v. West, 12 Vet.App. 188, 201 (1999), emphasizing the need 
for remand to satisfy the Court's requirement of  "a new 
examination that adequately evaluates the functional 
impairment due to pain . . . , followed by a decision that 
specifically addresses the pain issue, supported by an 
adequate statement of reasons or bases."

Furthermore, the United States Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 (1994); 
38 C.F.R. §§ 4.1, 4.2 (1998).  The Court noted that the rule 
from Francisco, supra, as to the primary importance of the 
present level of disability, is not necessarily applicable to 
the assignment of an initial rating following an original 
award of service connection for that disability.  Rather, the 
Court held that, at the time of an initial rating, separate 
ratings may be assigned for separate periods of time based 
upon the facts found - a practice known as assigning 
"staged" ratings.  Thus, if warranted, the RO may wish to 
consider the veteran's claim with respect to residuals of a 
fracture of the left middle finger with consideration of 
Fenderson, supra.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
claims for service connection of a skin disorder and 
residuals of a fracture of the left middle finger are 
REMANDED to the RO for the following action:

1. The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA), 
if any, who have treated the veteran for 
residuals of a fracture of the left middle 
finger and/or a skin disorder.  In 
particular, the RO should attempt to obtain 
VAMC Syracuse medical records identified by 
the veteran as documenting treatment for his 
skin disorder immediately following service.  
The RO should request that the veteran 
furnish signed authorizations for release to 
the VA of medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such treatment records, 
and any additional VA medical records not 
already on file which may exist, and 
incorporate them into the claims folder.  

2. The veteran should be scheduled for a medical 
examination to re-evaluate the nature and 
extent of his left middle finger disability.  
Before evaluating the veteran, the examiner 
should review the claims folder, including a 
copy of this Remand and any evidence added to 
the record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  
In particular, the examiner should report on 
the level of the veteran's pain due to his 
left middle finger disability, and the effect 
such pain has on the veteran's functional 
ability, i.e., whether there is any 
functional loss in his finger due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  If feasible, 
the examiner should comment as to any 
additional range-of-motion loss (beyond that 
due to the objectively demonstrated joint 
abnormality) caused by those factors during 
flare-ups of the disorder.  In addition, the 
examiner should state the etiology of any 
pain, and whether such pain claimed by the 
veteran is supported by adequate pathology, 
or evidenced by visible behavior on motion or 
palpation.  All opinions expressed should be 
supported by reference to pertinent evidence.  

3. Furthermore, with respect to the issue of a 
skin disorder, if warranted after the 
additional development called for above, the 
RO may also wish to obtain a medical opinion 
as to whether the veteran's skin disorder was 
incurred during active service.  

4. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's 
claims, with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§§ 4.40.  Thereafter, the veteran and his 
representative should be given an opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



